Name: Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: food technology;  agri-foodstuffs;  tariff policy;  trade policy;  trade;  marketing
 Date Published: nan

 1.7.2006 EN Official Journal of the European Union L 178/1 COMMISSION REGULATION (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Articles 40(1)(e)(iii) and (f) and 44 thereof, Whereas: (1) Pursuant to Article 1(1) of Protocol 3 on ACP sugar (hereinafter referred to as the ACP Protocol) attached to Annex V to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2) (hereinafter referred to as the ACP-EC Partnership Agreement), and Article 1(1) of the Agreement between the European Economic Community and the Republic of India on cane sugar (3) (hereinafter referred to as the Agreement with India), the Community undertakes to purchase and import, at guaranteed prices, specific quantities of cane sugar which originate in the ACP States and India respectively and which those States undertake to deliver to it. (2) Pursuant to Article 29(4) of Regulation (EC) No 318/2001, during the 2006/2007, 2007/2008 and 2008/2009 marketing years, in order to ensure adequate supplies to Community refineries, the application of import duties on cane sugar for refining falling within CN code 1701 11 10 originating in the States referred to in Annex VI to that Regulation is suspended for the complementary quantity. (3) Pursuant to Article 4(4) of Council Regulation (EC) No 2007/2000 of 18 September 2000, introducing exceptional trade measures for countries and territories participating in or linked to the European Union's Stabilisation and Association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000 (4), imports of sugar products falling within CN codes 1701 and 1702 originating in Albania, Bosnia and Herzegovina, Serbia and Montenegro and Kosovo (5) are subject to annual duty-free tariff quotas. The rules for the opening and administration of those tariff quotas are set out in Commission Regulation (EC) No 1004/2005 of 30 June 2005, laying down detailed rules for the opening and administration of the tariff quotas for sugar products originating in Albania, Bosnia and Herzegovina, Serbia and Montenegro and Kosovo, as provided for in Council Regulation (EC) No 2007/2000 (6). In the interests of rationality, Regulation (EC) No 1004/2005 should be repealed and all the detailed rules of application for the import and refining of sugar products should be brought together in a single text. (4) Pursuant to Article 27(2) of the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (7), which entered into force on 1 January 2006, the Community is to allow duty-free access for imports into the Community of products originating in the former Yugoslav Republic of Macedonia falling within CN codes 1701 and 1702, within the limit of an annual tariff quota of 7 000 tonnes (net weight). Commission Regulation (EC) No 2151/2005 of 23 December 2005, laying down detailed rules for the opening and administration of the tariff quota for sugar products originating in the former Yugoslav Republic of Macedonia as provided for in the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the former Yugoslav Republic of Macedonia, of the other part (8) opened that quota from 1 January 2006. In the interests of rationality, detailed rules for the opening and administration of that quota should be laid down in this Regulation to apply from 1 January 2007. Regulation (EC) No 2151/2005 should therefore be repealed from that date. (5) The management of the traditional supply needs of sugar for refining provided for in Article 29 of Regulation (EC) No 318/2006 requires specific implementing rules for the 2006/2007, 2007/2008 and 2008/2009 marketing years. The application of this Regulation should therefore be limited to those marketing years. (6) Except as otherwise provided by this Regulation, Commission Regulation (EC) No 1291/2000 of 9 June 2000, laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (9) and the special rules applicable to the sugar sector laid down by Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for applying Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (10) (new third country management Regulation) should apply to import licences issued under this Regulation. Moreover, to facilitate the management of imports under this Regulation and ensure that the annual limits are observed, detailed rules should be laid down for import licences for raw sugar, expressed as white sugar equivalent. (7) Pursuant to Article 30(2) of Regulation (EC) No 318/2006, applications for import licences for sugar benefiting from a guaranteed price must be accompanied by an export licence issued by the authorities of the exporting country certifying the compliance of the sugar with the rules provided for in the agreements concerned. In the case of Serbia and Montenegro and Kosovo, in order to ensure the sustainable economic development of the sugar sectors in these territories, and in view of the relatively high tariff quota volume, imports of sugar under these quotas should be subject to the presentation of an export licence. The form and layout of this licence and the procedures for using it should therefore be specified. (8) Since no provision has been made for an overrun of the quantities for the overall tariff quotas referred to in Article 28 of Regulation (EC) No 318/2006, the full rate of duty under the common customs tariff must apply to all quantities, converted into white sugar equivalent, imported over and above those shown on the import licence. (9) Article 29(1) and (2) of Regulation (EC) No 318/2006 fixes the traditional supply needs of sugar for refining by Member State. To guarantee to full-time refiners in the Member States concerned that import licences for the sugar for refining will be available for the quantity indicated in those paragraphs and to avoid any abuse allowing trading in licences, applications for import licences for sugar for refining should be limited to full-time refiners in the Member State concerned until a date set by type of preferential sugar. (10) In the case of the preferential sugar referred to in the ACP Protocol and in the Agreement with India, given that unforeseeable delays may occur between the loading of a consignment of sugar and its delivery, a certain tolerance should be permitted in the application of the delivery periods to take account of such delays. In addition, given that this sugar is covered, according to the agreements concerned, by delivery obligations and not by tariff quotas, provision should be made, in accordance with current trade practices, for a certain tolerance to apply to the total quantities delivered during a delivery period and on the date which that period commences. (11) Article 7 of the ACP Protocol and Article 7 of the Agreement with India lay down provisions which apply where a State fails to deliver its agreed quantity during a delivery period. In order to apply those provisions, methods need to be determined for establishing the delivery date of a consignment of preferential sugar. (12) The provisions relating to proof of origin contained in Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement, Article 2(1) of Regulation (EC) No 2007/2000 or Article 47 of Commission Regulation (EEC) No 2454/93 of 2 July 1993, laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (11), as appropriate, should apply to products imported under this Regulation. (13) In the wake of the accession of Austria, Finland and Sweden, and then of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, and in the context of the conclusion of the negotiations under Article XXIV of the GATT, the Community undertook to import from third countries a quantity of raw cane sugar for refining at a rate of duty of EUR 98 per tonne. (14) In order to respect traditional patterns of imports of quantities of the tariff quota covered by the concessions set out in Schedule CXL (European Communities) referred to in Article 1 of Council Regulation (EC) No 1095/96 of 18 June 1996, on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (12), steps should be taken to allocate the quota of 96 801 tonnes among countries of origin from 1 July 2006 using the same distribution key as before. (15) To take account of the fact that the 2006/2007 marketing year covers 15 months, the annual tariff quotas should be adjusted for this marketing year. (16) To ensure efficient management of preferential imports under this Regulation, measures should be adopted so that the Member States can keep records of the relevant data, and report them to the Commission. To improve checks, it should be laid down that imports of the products falling under the annual tariff quota should be monitored in accordance with Article 308d of Regulation (EEC) No 2454/93. (17) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 1. This Regulation lays down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for imports of the sugar products referred to in: (a) Article 1(1) of the ACP Protocol; (b) Article 1(1) of the Agreement with India; (c) Article 26(2) and (3) of Regulation (EC) No 318/2006; (d) Article 29(4) of Regulation (EC) No 318/2006; (e) Schedule CXL (European Communities) referred to in Article 1 of Regulation (EC) No 1095/96; (f) Article 4(4) of Regulation (EC) No 2007/2000; (g) Article 27(2) of the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia. 2. Quantities imported in accordance with the provisions referred to in paragraph 1(c), (d), (e), (f) and (g) (hereinafter referred to as tariff quotas), and with the provisions referred to in points (a) and (b) of that paragraph (hereinafter referred to as delivery obligations) for the 2006/2007, 2007/2008 and 2008/2009 marketing years shall bear the quota serial numbers shown in Annex I. Article 2 For the purposes of this Regulation: (a) ACP/India sugar means the sugar falling within CN code 1701 originating in the States referred to in Annex VI to Regulation (EC) No 318/2006 and imported into the Community under the ACP Protocol or the Agreement with India; (b) complementary sugar means the complementary quantity referred to in Article 29(4) of Regulation (EC) No 318/2006 for which the application of import duties on cane sugar for refining falling within CN code 1701 11 10 originating in the States referred to in Annex VI to that Regulation is suspended; (c) CXL concessions sugar means the raw cane sugar set out in Schedule CXL (European Communities) referred to in Article 1(1) of Regulation (EC) No 1095/96; (d) Balkans sugar means sugar products falling within CN codes 1701 and 1702 originating in Albania, Bosnia and Herzegovina, Serbia and Montenegro, Kosovo or the former Yugoslav Republic of Macedonia and imported into the Community under Regulation (EC) No 2007/2000 and the Stabilisation and Association Agreement with the former Yugoslav Republic of Macedonia; (e) exceptional import sugar means the products referred to in Article 26(2) of Regulation (EC) No 318/2006; (f) industrial import sugar means the products referred to in Article 26(3) of Regulation (EC) No 318/2006; (g) ACP Protocol means Protocol 3 on sugar attached to Annex V to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (hereinafter referred to as the ACP-EC Partnership Agreement); (h) Agreement with India means the Agreement between the European Economic Community and India on cane sugar; (i) delivery period means the period defined in Article 4 of the ACP Protocol and in Article 4 of the Agreement with India; (j) consignment means a quantity of sugar on a specified vessel which is actually unloaded at a European port; (k) tel quel weight means the weight of the sugar in the natural state; (l) the degree of polarisation indicated means the actual polarimetric reading of the raw sugar imported, verified where necessary by the competent national authorities using the polarimetric method, and expressed in degrees to six decimal places; (m) working day means a working day at the Commission in accordance with Article 2 of Council Regulation (EEC, Euratom) No 1182/71 (13); (n) refining means the processing of raw sugars into white sugars as defined in Article 2 of Regulation (EC) No 318/2006, and any equivalent technical operation applied to bulk white sugar; (o) full-time refiners means the refiners referred to in Article 2(13) of Regulation (EC) No 318/2006. CHAPTER II IMPORT LICENCES Article 3 Imports under the provisions referred to in Article 1 shall be subject to the presentation of an import licence issued in accordance with Regulations (EC) No 1291/2000 and (EC) No 951/2006, unless otherwise provided for in this Regulation. Article 4 1. Import licence applications shall be submitted by the parties concerned to the competent authorities of the Member States. 2. Import licence applications shall be submitted each week, from Monday to Friday, starting on the date referred to in paragraph 5 of this Article and until the issue of licences is discontinued as referred to in the second subparagraph of Article 5(3). Applicants shall submit their licence applications to the competent authorities of the Member State in which they are registered for VAT purposes. Applicants may submit one import licence application only per weekly period and per serial number. Where, in a given week, applicants submit more than one application for a serial number, all their applications in that week for that serial number shall be rejected and the securities lodged when the applications were submitted shall be taken over by the Member State concerned. 3. Box 20 of the application for an import licence and the licence shall contain one of the following entries: sugar for refining or sugar not intended for refining. The entry shall not be linked to the CN code for which the application is submitted or under which the sugar will be imported. 4. Import licence applications shall be accompanied by: (a) proof that the applicant has lodged a security of EUR 20 per tonne of the quantity of sugar indicated in box 17 of the licence; (b) in the case of sugar for refining, the undertaking by a sugar producer approved in accordance with Article 17 of Regulation (EC) No 318/2006 to refine the quantities of sugar in question before the end of the third month following that in which the import licence concerned expires. 5. For tariff quotas, the first period for submission of applications for import licences shall start on the day on which the quota in question is opened. For ACP/India sugar, the first period for submission of applications for import licences shall start on the Monday before 10 June of the previous delivery period. However, where the limit on the quantity that must be delivered in a given delivery period is reached in relation to one of the exporting countries, the first period for submission of import licence applications for the subsequent delivery period in relation to that country shall start on the Monday before 6 May. Article 5 1. Member States shall notify the Commission, no later than the first working day of each week, of the quantities of white sugar or raw sugar, where necessary expressed as white sugar equivalent, for which import licence applications, after the application, where necessary, of the acceptance coefficient provided for in Article 10(2), have been submitted during the preceding week. The quantities applied for shall be broken down by eight-digit CN code and shall state the marketing year or delivery period concerned, the quantities for each country of origin and whether they involve applications for a licence for sugar for refining or for sugar not intended for refining. The Member States shall also inform the Commission if no applications for import licences have been submitted. 2. The Commission shall draw up weekly records of the quantities for which import licence applications have been submitted. 3. Where licence applications reach or exceed the quantity of one of the delivery obligations by country concerned fixed under Article 12 in the case of ACP/India sugar, or of one of the tariff quotas in the case of other sugars, the Commission shall fix an allocation coefficient in proportion to the quantity available which the Member States shall apply to each application. The Commission shall also inform the Member States that, as the limit concerned has been reached, applications for licences are no longer admissible for the delivery obligation or the tariff quota in question. If the overrun on the delivery obligation for ACP/India sugar for a country concerned is 5 % or less of its delivery obligation and 5 000 tonnes or less, the allocation coefficient for that country shall be 100 %. 4. If the Commission has informed the Member States that the limit for accepting applications for licences has been reached and that the records referred to in paragraph 2 indicate that quantities of sugar are still available for the delivery obligations in respect of ACP/India sugar or for the tariff quotas in the case of other sugars, the Commission shall inform the Member States that the limit in question has no longer been reached. Article 6 1. Licences shall be issued on the third working day following the notification referred to in Article 5(1). For the quantities to be issued, the Member States shall take account of the allocation coefficient fixed, where appropriate, within this period by the Commission in accordance with Article 5(3). 2. For tariff quotas, licences shall be valid to the end of the marketing year for which they are issued. 3. Member States shall communicate, on the first working day of each week, to the Commission, separately for each tariff quota or delivery obligation and for each country of origin, the quantities of sugar for which import licences have been issued during the preceding week, making a distinction between sugar for refining and sugar not intended for refining. 4. In the event of transfer of an import licence in accordance with Article 9 of Regulation (EC) No 1291/2000, the transferee shall immediately inform the competent authority in the Member State which issued the licence. Obligations to import and to refine are not transferable. 5. For import licences for sugar not intended for refining and notwithstanding Article 35(2) of Regulation (EC) No 1291/2000: (a) if the licence is returned to the issuing body in the first 60 days of its validity, the security forfeit shall be reduced by 80 %; (b) if the licence is returned to the issuing body between the 61st day of its validity and its expiry date, the security forfeit shall be reduced by 50 %. 6. Member States shall notify the Commission, no later than the first working day of each week, of the quantities for which licences have been returned during the preceding week under paragraph 5 of this Article. Within the limit of the quantities of the delivery obligations as laid down in Article 12 and of the tariff quotas as laid down in Articles 19, 24 and 28, the quantities set out in the licences returned in accordance with paragraph 5 of this Article shall be added to the quantities of the delivery obligation or tariff quota concerned. Article 7 1. Each Member State shall keep a record of the quantities of white sugar and raw sugar actually imported under the import licences referred to in Article 6(1), where necessary converting the quantities of raw sugar into white sugar equivalent on the basis of the degree of polarisation indicated, applying the method defined in point III.3 of Annex I to Regulation (EC) No 318/2006. 2. Where release for free circulation does not take place in the Member State which issued the import licence, the Member State of release for free circulation shall keep the original import licence and, where appropriate, the supplementary document completed as provided for in Articles 22 and 23, and forward a copy thereof to the Member State which issued the import licence. 3. In accordance with Article 50(1) of Regulation (EC) No 1291/2000, the full rate of common customs tariff duty applicable on the date of release for free circulation shall apply, apart from in the cases referred to in Article 15(3) of this Regulation, to all quantities of white sugar by tel quel weight, raw sugar converted into white sugar equivalent or, for CXL concessions sugar, of raw sugar by tel quel weight imported in excess of the quantities shown in the import licence concerned. Article 8 Member States shall communicate to the Commission separately for each tariff quota or delivery obligation and for each country of origin: (a) before the end of each month, the quantities of sugar, by tel quel weight and in white sugar equivalent actually imported three months before; (b) before 1 March and for the previous marketing year or the previous delivery period, as the case may be: (i) the total quantity actually imported:  in the form of sugar for refining, expressed in tel quel weight and in white sugar equivalent,  in the form of sugar not intended for refining, expressed in tel quel weight and in white sugar equivalent, (ii) the quantity of sugar, by tel quel weight and in white sugar equivalent, that has actually been refined. Article 9 1. The communications referred to in Articles 5(1), 6(3) and (6), and 8 shall be transmitted electronically in accordance with forms made available to the Member States by the Commission. 2. At the request of the Commission, the Member States shall forward to it details of the quantities of products admitted for free circulation under annual tariff quotas and preferential agreements during certain months to be specified in accordance with Article 308d of Regulation (EEC) No 2454/93. CHAPTER III TRADITIONAL SUPPLY NEEDS Article 10 1. Notwithstanding Article 4(1), and within the limits of the quantities per Member State for which import licences for sugar for refining may be issued within the framework of the traditional supply needs referred to in Article 29(1) and (2) of Regulation (EC) No 318/2006, applications for import licences to the competent authority in the Member State concerned for sugar for refining may be submitted only by: (a) full-time refiners established in that Member State up to 30 June of the marketing year; (b) any Community full-time refiner from 30 June up to the end of the marketing year. 2. The Member States concerned shall keep weekly records of the applications for import licences for sugar for refining with the exception of applications without reduction of the full rate of duty applicable to import. Without prejudice to paragraph 3 of this Article and to Article 5(3) of this Regulation, where, in a Member State, applications for import licences for sugar for refining for a marketing year, with the exception of applications without reduction of the full rate of duty applicable to import, are equal to or greater than the limit referred to in paragraph 1 of this Article, Member States shall inform the Commission that they have reached the limit of their traditional supply needs for import and, where appropriate, shall fix an allocation coefficient in proportion to the quantity available to apply to each licence application for sugar for refining for the current week. 3. Without prejudice to Article 5(3), where applications for import licences for sugar for refining, with the exception of applications without reduction of the full rate of duty applicable to import for a marketing year, are equal to the total of the quantities referred to in paragraph 2 of this Article, the Commission shall inform the Member States that the limit of the traditional supply needs to import has been reached at Community level. From the date of the notification referred to in the first subparagraph until the end of the marketing year concerned, any party may apply for licences for sugar for refining except for ACP/India sugar in the delivery period starting during that marketing year. In this case, applications for import licences for ACP/India sugar for refining shall be submitted in accordance with paragraph 1(a) and shall be recorded under the traditional supply needs for the following marketing year. Article 11 1. Each holder of an import licence for sugar for refining shall, within six months following the expiry of the import licence concerned, provide the Member State which issued it with proof acceptable to it that refining has taken place. Where the sugar is not refined within the period set in Article 4(4)(b), the applicant shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar not refined except in cases of force majeure or for exceptional technical reasons. 2. Sugar producers approved in accordance with Article 17 of Regulation (EC) No 318/2006 shall declare to the competent authority in the Member State before 1 March following the marketing year concerned the quantities of sugar which they have refined in that marketing year, stating: (a) the quantities of sugar corresponding to import licences for sugar for refining, giving the reference numbers of the licences in question; (b) the quantities of sugar produced in the Community, giving the references of the approved undertaking which produced that sugar; (c) other quantities of sugar, stating their origin. 3. Approved sugar producers shall pay, before 1 June following the marketing year concerned, an amount equal to EUR 500 per tonne for the quantities of sugar for which: (a) the time limit referred to in Article 4(4)(b) has not been complied with; (b) they cannot provide proof acceptable to the Member State that the sugar laid down in paragraph 2(c) of this Article is not imported sugar not intended for refining or, if it is sugar for refining, that it has not been refined for exceptional technical reasons or due to a case of force majeure. CHAPTER IV ACP/INDIA SUGAR Article 12 1. The quantities of the delivery obligations for each exporting country concerned shall be determined in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006, in accordance with Articles 3 and 7 of the ACP Protocol, Articles 3 and 7 of the Agreement with India, and Articles 14 and 15 of this Regulation. 2. The quantities of the delivery obligations for a delivery period: (a) shall be determined provisionally before 1 May preceding the period in question; (b) shall be adopted before 1 February of the period in question; (c) shall occasionally be adjusted during the period in question if necessary as a result of new information, in particular to resolve duly justified specific cases. The delivery obligations taken into account for the issue of licences as referred to in Article 5 shall be equal to the quantities determined under paragraph 1 of this Article, adjusted, if necessary, in line with the decisions taken under Articles 3 and 7 of the ACP Protocol and Articles 3 and 7 of the Agreement with India. 3. The quantities of the delivery obligations shall be determined taking into account: (a) the deliveries actually recorded over the preceding delivery periods; (b) the quantities declared as quantities which could not be delivered, in accordance with Article 7 of the ACP Protocol and Article 7 of the Agreement with India. Where the quantities for which import licences have been issued exceed the quantities of deliveries actually recorded in the previous delivery periods, without prejudice to the results of the investigations to be carried out by the competent authorities, the nominal quantities of the licences for which it has not been possible to establish the actual import into the Community shall be added to the quantities referred to in point (a) of the first subparagraph. 4. The adjustments referred to in paragraph 2(c) may comprise transfers of quantities between two consecutive delivery periods provided that this does not disrupt the supply arrangements referred to in Article 29 of Regulation (EC) No 318/2006. 5. The total for each delivery period of the quantities of the delivery obligations for the different exporting countries concerned shall be imported as ACP/India sugar under the delivery obligations at zero duty. Article 13 1. The formal date of delivery of a consignment of ACP/India sugar shall be the date of presentation to customs of the consignment referred to in Article 40 of Council Regulation (EEC) No 2913/92 (14). Proof of the formal date of delivery shall be furnished by presenting the copy of the supplementary document referred to in Article 17(1) or Article 18(2) of this Regulation, as appropriate. 2. Notwithstanding paragraph 1, where the importer provides a declaration from the master of the vessel concerned certified by the competent port authority showing that the consignment is ready for unloading at the port concerned, the formal date of delivery shall be the date on which the consignment is ready for unloading as shown on the declaration. Article 14 1. Where a quantity of ACP/India sugar covering all or part of the delivery obligations is delivered after the expiry of the relevant delivery period, the delivery shall nevertheless be counted against that period if the quantity concerned was loaded at the exporting port in good time, taking into account the normal duration of transport. The normal duration of transport shall be the number of days obtained by dividing by 480 the distance in nautical miles of the normal route separating the two ports in question. 2. Paragraph 1 shall not apply to a quantity which has been the subject of a Commission decision in accordance with Article 7(1) or (2) of the ACP Protocol or Article 7(1) or (2) of the Agreement with India. Article 15 1. Where, for a given exporting country, the total quantity of ACP/India sugar counted against a given delivery period is less than the delivery obligations, the provisions of Article 7 of the ACP Protocol or Article 7 of the Agreement with India shall apply. 2. Paragraph 1 shall not apply where the difference between the quantity of delivery obligations and the total quantity of ACP/India sugar counted is 5 % or less than the delivery obligations and 5 000 tonnes or less of sugar expressed as white sugar. 3. Notwithstanding Article 50(1) of Regulation (EC) No 1291/2000, and provided they are covered by the certificate of origin referred to in Articles 16 or 17 of this Regulation, as appropriate, the quantities imported within the positive tolerance provided for in Article 8(4) of Regulation (EC) No 1291/2000 shall be eligible under the arrangements for ACP/India sugar. 4. Where paragraphs 2 and 3 apply, the balance of the differences shall, as appropriate, be added to the delivery obligations or deducted from them, by the Commission. Article 16 1. Import licence applications and licences shall contain the following entries: (a) in box 8: the country of origin (country covered by the ACP Protocol, or India); (b) in boxes 17 and 18: the quantity of sugar in white sugar equivalent, which may not exceed the delivery obligation for the country concerned laid down in accordance with Article 12; (c) in box 20: the delivery period to which they relate and at least one of the entries listed in part A of Annex III. 2. Import licence applications shall be accompanied by the original of the export licence issued by the competent authorities of the exporting country in accordance with the model in Annex II for a quantity equal to that in the licence application. This export licence may be replaced by a certified copy issued by the competent authorities of the exporting country of the proof of origin provided for in Article 17 for the countries covered by the ACP Protocol or in Article 18 for India. 3. Licences shall be valid to the end of the third month following that in which they were actually issued for ACP/India sugar not intended for refining. For ACP/India sugar for refining, licences shall be valid until the end of the delivery period for which they are issued or, in the case of licences issued from 1 April, until the end of the third month following that in which they were actually issued. 4. Notwithstanding Article 18(1) of Regulation (EC) No 1291/2000, import licences containing in boxes 15 and 16 the description and CN code 1701 99 10 may be used for imports: (a) of sugar falling within CN code 1701 11 10 in the case of a licence for sugar for refining; (b) of sugar falling within CN code 1701 11 90 in the case of a licence for sugar not intended for refining. Article 17 1. With the proof of origin referred to in Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement, a supplementary document shall be presented to the customs authorities upon import, bearing: (a) at least one of the entries listed in part A of Annex III to this Regulation; (b) the date of embarkation of the goods and the delivery period concerned; (c) the CN subheading for the product concerned. The proof of origin shall be valid independently of the delivery period shown in point (b). 2. The proof of origin and the supplementary document containing the description of sugar falling within CN code 1701 99 may be used, where appropriate, for imports of sugar falling within CN code 1701 11. 3. The party concerned shall provide the competent authority in the Member State of release for free circulation, for the purposes of checking the delivery period and quantities, with a copy of the supplementary document referred to in paragraph 1 containing: (a) the date, established on the basis of the appropriate shipping document, on which loading of the sugar at the port of export was completed; (b) the date referred to in Article 13(1); (c) information relating to the import operation, in particular the degree of polarisation indicated and the quantities by tel quel weight actually imported. Article 18 1. For the purposes of this Chapter, sugar for which the origin is determined in accordance with the provisions in force in the Community and for which proof of origin is furnished in the form of a certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93 shall be considered as originating in India. 2. Upon import a supplementary document shall be presented to the customs authorities, bearing: (a) at least one of the entries listed in part A of Annex III; (b) the date of embarkation of the goods and the delivery period concerned, the period shown having no impact on the validity, upon import, of the certificate of origin; (c) the CN subheading for the product concerned. 3. The certificate of origin and the supplementary document containing the description of sugar falling within CN code 1701 99 may be used, where appropriate, for imports of sugar falling within CN code 1701 11. 4. The party concerned shall provide the competent authority in the Member State of release for free circulation, for the purposes of checking the delivery period and quantities, with a copy of the supplementary document referred to in paragraph 2 containing: (a) the date, established on the basis of the appropriate shipping document, on which loading of the sugar at the port of export in India was completed; (b) the date referred to in Article 13(1); (c) information relating to the import operation, in particular the degree of polarisation indicated, and the quantities of raw sugar actually imported. CHAPTER V COMPLEMENTARY SUGAR Article 19 1. The shortfall quantities referred to in Article 29(4) of Regulation (EC) No 318/2006 shall be determined in accordance with the procedure referred to in Article 39(2) of that Regulation for each marketing year or part of a marketing year on the basis of an exhaustive Community forecast supply balance for raw sugar. These quantities shall be imported as complementary sugar. For the purposes of determining those quantities, the quantities of sugar from the French overseas departments and of preferential sugar for direct consumption to be taken into account in each supply balance shall be evaluated each year on the basis of data sent by the Member States to the Commission for previous marketing years. 2. The quantities referred to in paragraph 1 shall be determined initially before 31 October and amended on 31 May. If necessary as a result of new information, the quantity determined may be adjusted on another date during the marketing year. Article 20 1. A minimum purchase price for standard-quality raw sugar (cif free at European ports of the Community), to be paid by refiners, shall apply to imports falling under the quantities referred to in Article 19. 2. The minimum purchase price for each marketing year shall correspond to the guaranteed price referred to in Article 30 of Regulation (EC) No 318/2006. Article 21 1. Import licence applications and licences shall contain the following entries: (a) in box 8: the country or countries of origin (countries referred to in Annex VI to Regulation (EC) No 318/2006); (b) in boxes 17 and 18: the quantity of raw sugar, in white sugar equivalent, which may not exceed the initial quantity determined in accordance with Article 19 of this Regulation; (c) in box 20: the marketing year to which they relate and at least one of the entries listed in part B of Annex III. 2. Import licence applications shall be accompanied by: (a) the original of the export licence issued by the competent authorities of the exporting country or of one of the exporting countries in accordance with the model in Annex II for a quantity equal to that in the licence application. This export licence may be replaced by a certified copy issued by the competent authorities of the exporting country of the proof of origin provided for in Article 22 for the countries covered by the ACP Protocol, or that provided for in Article 23 for India; (b) the undertaking by a refiner approved in accordance with Article 17 of Regulation (EC) No 318/2006 to ensure that the price paid is at least equal to the minimum price referred to in Article 20 of this Regulation. Article 22 1. With the proof of origin referred to in Article 14 of Protocol 1 attached to Annex V to the ACP-EC Partnership Agreement, a supplementary document shall be presented upon import to the customs authorities, bearing: (a) at least one of the entries listed in part C of Annex III to this Regulation; (b) CN code 1701 11 10. 2. The party concerned shall provide the competent authority in the importing Member State, for checking the quantities in particular, with a copy of the supplementary document referred to in paragraph 1 containing the information relating to the import operation, in particular the degree of polarisation indicated, and the quantities by tel quel weight actually released for free circulation. Article 23 1. For the purposes of this Chapter, complementary sugar for which the origin is determined in accordance with the provisions in force in the Community and for which proof of origin is furnished in the form of a certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93 shall be considered as originating in India. 2. Upon import, a supplementary document shall be presented to the customs authorities, bearing at least one of the entries listed in part C of Annex III to this Regulation. 3. The party concerned shall provide the competent authority in the importing Member State, for checking the quantities in particular, with a copy of the supplementary document referred to in paragraph 2 containing the information relating to the import operation, in particular the degree of polarisation indicated, and the quantities of raw sugar actually imported. CHAPTER VI CXL CONCESSIONS SUGAR Article 24 1. For each marketing year, tariff quotas for a total of 96 801 tonnes of raw cane sugar for refining, falling within CN code 1701 11 10, shall be opened as CXL concessions sugar at a duty of EUR 98 per tonne. However, for the 2006/2007 marketing year the quantity shall be 126 671 tonnes of raw cane sugar. 2. The quantities referred to in paragraph 1 shall be allocated by country of origin as follows:  Cuba 58 969 tonnes,  Brazil 23 930 tonnes,  Australia 9 925 tonnes,  Other third countries 3 977 tonnes. However, for the 2006/2007 marketing year the allocation by country of origin shall be:  Cuba 73 711 tonnes,  Brazil 29 913 tonnes,  Australia 17 369 tonnes,  Other third countries 5 678 tonnes. 3. The duty of EUR 98 per tonne shall apply to standard-quality raw sugar as defined in Annex I, point III, to Regulation (EC) No 318/2006. Where the polarimetric reading of the imported raw sugar departs from 96 degrees, the duty of EUR 98 per tonne shall be increased or reduced, as appropriate, by 0,14 % per tenth of a degree difference established. Article 25 Import licence applications and licences shall contain the following entries: (a) in box 8: the country of origin (one of the countries referred to in Article 24(2)); (b) in boxes 17 and 18: the quantity of raw sugar, in tel quel weight, which may not exceed the initial quantity provided for in Article 24(2); (c) in box 20: the marketing year to which they relate and at least one of the entries listed in part D of Annex III; (d) in box 24: at least one of the entries listed in part E of Annex III. Article 26 1. For the purposes of this Chapter, all CXL concessions sugar for which the origin is determined in accordance with the provisions in force in the Community and for which proof of origin is furnished in the form of a certificate of origin issued in accordance with Article 47 of Regulation (EEC) No 2454/93 shall be considered as originating in Australia, Cuba or Brazil. 2. Upon import, a supplementary document shall be presented to the customs authorities, bearing at least one of the entries listed in part F of Annex III. 3. The party concerned shall provide the competent authority in the importing Member State, for checking the quantities in particular, with a copy of the supplementary document referred to in paragraph 2 containing the information relating to the import operation, in particular the degree of polarisation indicated, and the quantities of raw sugar actually imported. Article 27 In the case of the quantities for Cuba indicated in Article 24(2) and of a quantity of 23 930 tonnes originating in Brazil, if import licences have not been issued before 1 July of the current marketing year, the Commission may decide, taking into account the delivery programmes, that the licences may be allocated, within the limit of those quantities, to the other third countries referred to in that Article. CHAPTER VII BALKANS SUGAR Article 28 1. For each marketing year, duty-free tariff quotas for a total of 200 000 tonnes of sugar products falling within CN codes 1701 and 1702 shall be opened as Balkans sugar. However, for the 2006/2007 marketing year the quantity shall be 246 500 tonnes of sugar products falling with CN codes 1701 and 1702. 2. The quantities referred to in paragraph 1 shall be allocated by country of origin as follows:  Albania 1 000 tonnes,  Bosnia and Herzegovina 12 000 tonnes,  Serbia and Montenegro 180 000 tonnes,  Former Yugoslav Republic of Macedonia 7 000 tonnes. However, for the 2006/2007 marketing year the allocation by country of origin shall be:  Albania 1 250 tonnes,  Bosnia and Herzegovina 15 000 tonnes,  Serbia and Montenegro 225 000 tonnes,  Former Yugoslav Republic of Macedonia 5 250 tonnes. The quota for the former Yugoslav Republic of Macedonia for the 2006/2007 marketing year shall be opened from 1 January 2007 only. Article 29 1. Import licence applications and licences shall contain the following entries: (a) in box 8: the country of origin (one of the countries referred to in Article 28(2)); (b) in boxes 17 and 18: the quantity by tel quel weight, which may not exceed the initial quantity provided for in Article 28(2); (c) in box 20: the marketing year to which they relate and at least one of the entries listed in part G of Annex III to this Regulation. 2. Import licence applications for Balkans sugar from the customs territories of Serbia and Montenegro or Kosovo shall be accompanied by the original of the export licence issued by the competent authorities of the customs territories of Serbia and Montenegro or Kosovo in accordance with the model in Annex II to this Regulation for a quantity equal to that in the licence application. CHAPTER VIII EXCEPTIONAL IMPORT SUGAR AND INDUSTRIAL IMPORT SUGAR Article 30 1. The quantities of exceptional import sugar and/or industrial import sugar for which application of all or part of the import duties is to be suspended shall be determined in accordance with the procedure referred to in Article 39(2) of Regulation (EC) No 318/2006, for each marketing year or part of a marketing year. 2. For the purposes of determining the quantity of industrial import sugar referred to in paragraph 1, an exhaustive forecast Community supply balance for sugar required to manufacture the products referred to in Article 13(2) of Regulation (EC) No 318/2006 shall be established. This supply balance shall take account in particular of the quantities and price of non-quota sugar available on the Community market and of the possibility provided for in Article 19(3) of that Regulation to consider sugar withdrawn from the market as surplus sugar available to become industrial sugar. Article 31 Import licence applications and licences shall contain the following entries: (a) in box 8: the country or countries of origin; (b) in boxes 17 and 18: the quantity by tel quel weight, which may not exceed the initial quantity determined in accordance with Article 30; (c) in box 20: (i) the marketing year to which they relate; (ii) at least one of the entries listed in:  part H of Annex III for exceptional import sugar,  part I of Annex III for industrial import sugar. CHAPTER IX REPEALING AND FINAL PROVISIONS Article 32 Regulation (EC) No 1004/2005 is hereby repealed with effect from 1 July 2006. Regulation (EC) No 2151/2005 is hereby repealed with effect from 1 January 2007. Article 33 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2006. However, it shall apply to the tariff quota referred to in Article 1(g) only from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. (2) OJ L 317, 15.12.2000, p. 3. (3) OJ L 190, 23.7.1975, p. 36. (4) OJ L 240, 23.9.2000, p. 1. Regulation as last amended by Regulation (EC) No 1946/2005 (OJ L 312, 29.11.2005, p. 1). (5) As defined in UN Security Council Resolution 1244. (6) OJ L 170, 1.7.2005, p. 18. (7) OJ L 84, 20.3.2004, p. 13. (8) OJ L 342, 24.12.2005, p. 26. (9) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 800/2006 (OJ L 144, 31.5.2006, p. 7). (10) See page 24 of this Official Journal. (11) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35). (12) OJ L 146, 20.6.1996, p. 1. (13) OJ L 124, 8.6.1971, p. 1. (14) OJ L 302, 19.10.1992, p. 1. ANNEX I Serial numbers for ACP/India sugar Third country Serial number Barbados 09.4331 Belize 09.4332 CÃ ´te d'Ivoire 09.4333 Republic of the Congo 09.4334 Fiji 09.4335 Guyana 09.4336 India 09.4337 Jamaica 09.4338 Kenya 09.4339 Madagascar 09.4340 Malawi 09.4341 Mauritius 09.4342 Mozambique 09.4343 Saint Kitts and Nevis  Anguilla 09.4344 Suriname 09.4345 Swaziland 09.4346 Tanzania 09.4347 Trinidad and Tobago 09.4348 Uganda 09.4349 Zambia 09.4350 Zimbabwe 09.4351 Serial numbers for complementary sugar Third country Serial number India 09.4315 ACP Protocol signatory country 09.4316 Serial numbers for CXL concessions sugar Third country Serial number Australia 09.4317 Brazil 09.4318 Cuba 09.4319 Other third countries 09.4320 Serial numbers for Balkans sugar Third country Serial number Albania 09.4324 Bosnia and Herzegovina 09.4325 Serbia and Montenegro and Kosovo 09.4326 Former Yugoslav Republic of Macedonia 09.4327 Serial numbers for exceptional import sugar and industrial import sugar Import sugar Serial number Exceptional 09.4380 Industrial 09.4390 ANNEX II Model export licence referred to in Articles 16(2), 21(2)(a) and 29(2) ANNEX III A. Entries referred to in Articles 16(1)(c), 17(1)(a), 18(2)(a):  in Spanish: AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar ACP-India. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, cukr ze zemÃ ­ AKT/Indie. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Anvendelse af forordning (EF) nr. 950/2006, AVS-/indisk sukker. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: Anwendung der Verordnung (EG) Nr. 950/2006, AKP-/indischer Zucker. Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust 950/2006, AKV/India suhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006, Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã Ã Ã /ÃÃ ½Ã ´Ã ¯Ã ±Ã . Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Application of Regulation (EC) No 950/2006, ACP/India sugar. Serial No (serial number to be inserted in accordance with Annex I)  in French: application du rÃ ¨glement (CE) no 950/2006, sucre ACP/Inde. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Applicazione del regolamento (CE) n. 950/2006, zucchero ACP/India. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, ÃKK un Indijas cukurs. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Taikomas Reglamentas (EB) Nr. 950/2006), AKR ir Indijos cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet alkalmazÃ ¡sa, AKCS-orszÃ ¡gokbÃ ³l/IndiÃ ¡bÃ ³l szÃ ¡rmazÃ ³ cukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor AKP/Indja. Nru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Toepassing van Verordening (EG) nr. 950/2006, ACS-/Indiase suiker. Volgnummer (zie bijlage I)  in Polish: Zastosowanie rozporzÃ dzenia (WE) 950/2006, cukier z AKP/Indii. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I)  in Portuguese: AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar ACP/da Ã ndia. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: UplatÃ ovanie nariadenia (ES) Ã . 950/2006, cukor AKT-India. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uporaba Uredbe (ES) Ã ¡t. 950/2006), sladkor iz drÃ ¾av AKP/Indije. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 soveltaminen, AKT-maista/Intiasta perÃ ¤isin oleva sokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, AVS/Indien-socker. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). B. Entries referred to in Article 21(1)(c):  in Spanish: AzÃ ºcar adicional, azÃ ºcar en bruto para refinar, importado de conformidad con el artÃ ­culo 29, apartado 4, del Reglamento (CE) no 318/2006. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: DoplÃ kovÃ ½ cukr, surovÃ ½ cukr urÃ enÃ ½ k rafinaci a dovezenÃ ½ podle Ã l. 29 odst. 4 naÃ Ã ­zenÃ ­ (ES) Ã . 318/2006. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Supplerende sukker; rÃ ¥sukker til raffinering importeret i henhold til artikel 29, stk. 4, i forordning (EF) nr. 318/2006. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: ZusÃ ¤tzlicher Zucker, zur Raffination bestimmter Rohzucker, eingefÃ ¼hrt in Anwendung von Artikel 29 Absatz 4 der Verordnung (EG) Nr. 318/2006. Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Lisasuhkur, vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 318/2006 artikli 29 lÃ µikele 4 imporditud rafineerimiseks ettenÃ ¤htud toorsuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã ·, Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ±, Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 29 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 318/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Complementary sugar, raw sugar for refining, imported in accordance with Article 29(4) of Regulation (EC) No 318/2006. Serial No (serial number to be inserted in accordance with Annex I)  in French: Sucre complÃ ©mentaire, sucre brut destinÃ © Ã Ã ªtre raffinÃ ©, importÃ © conformÃ ©ment Ã l'article 29, paragraphe 4, du rÃ ¨glement (CE) no 318/2006. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Zucchero complementare, zucchero greggio destinato alla raffinazione importato ai sensi dell'articolo 29, paragrafo 4, del regolamento (CE) n. 318/2006. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Papildu cukurs, rafinÃ jamais jÃ lcukurs, kas importÃ ts saskaÃ Ã  ar Regulas (EK) Nr. 318/2006 29. panta 4. punktu. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Pagal Reglamento (EB) Nr. 318/2006 29 straipsnio 4 dalÃ ¯ importuotas papildomas cukrus, rafinuoti skirtas Ã ¾aliavinis cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A 318/2006/EK rendelet 29. cikke (4) bekezdÃ ©sÃ ©nek megfelelÃ en behozott kiegÃ ©szÃ ­tÃ  cukor, finomÃ ­tÃ ¡sra szÃ ¡nt nyerscukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Zokkor komplimentarju, zokkor mhux ipproÃ essat gÃ §all-irfinar, importat skond l-Artikolu 29(4) tar-Regolament (KE) Nru 318/2006. Nru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Aanvullende suiker, voor raffinage bestemde ruwe suiker, ingevoerd overeenkomstig artikel 29, lid 4, van Verordening (EG) nr. 318/2006. Volgnummer (zie bijlage I)  in Polish: Cukier uzupeÃ niajÃ cy, cukier surowy do rafinacji, przywieziony zgodnie z art. 29 ust. 4 rozporzÃ dzenia (WE) nr 318/2006. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I)  in Portuguese: AÃ §Ã ºcar complementar, aÃ §Ã ºcar bruto para refinaÃ §Ã £o, importado em conformidade com o n.o 4 do artigo 29.o do Regulamento (CE) n.o 318/2006. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: DoplnkovÃ ½ cukor, surovÃ ½ cukor urÃ enÃ ½ na rafinÃ ¡ciu, dovezenÃ ½ v sÃ ºlade s Ã lÃ ¡nkom 29 ods. 4 nariadenia (ES) Ã . 318/2006. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Dopolnilni sladkor, surovi sladkor za preÃ iÃ ¡Ã evanje, uvoÃ ¾en v skladu s Ã lenom 29(4) Uredbe (ES) Ã ¡t. 318/2006. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: TÃ ¤ydentÃ ¤vÃ ¤ sokeri, puhdistettavaksi tarkoitettu raakasokeri, tuotu asetuksen (EY) N:o 318/2006 29 artiklan 4 kohdan mukaisesti. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤ggssocker, rÃ ¥socker fÃ ¶r raffinering importerat i enlighet med artikel 29.4 i fÃ ¶rordning (EG) nr 318/2006. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). C. Entries referred to in Article 22(1)(a) and Article 23(2):  in Spanish: AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar complementario. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, doplÃ kovÃ ½ cukr. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Anvendelse af forordning (EF) nr. 950/2006, supplerende sukker. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: Anwendung der Verordnung (EG) Nr. 950/2006, zusÃ ¤tzlicher Zucker. Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 950/2006, lisasuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã)  in English: Application of Regulation (EC) No 950/2006, complementary sugar. Serial No (serial number to be inserted in accordance with Annex I)  in French: Application du rÃ ¨glement (CE) no 950/2006, sucre complÃ ©mentaire. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Applicazione del regolamento (CE) n. 950/2006, zucchero complementare. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, papildu cukurs. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Taikomas Reglamentas (EB) Nr. 950/2006), papildomas cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet alkalmazÃ ¡sa, kiegÃ ©szÃ ­tÃ  cukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor komplimentarju. Nru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Toepassing van Verordening (EG) nr. 950/2006, aanvullende suiker. Volgnummer (zie bijlage I)  in Polish: Zastosowanie rozporzÃ dzenia (WE) 950/2006, cukier uzupeÃ niajÃ cy. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I)  in Portuguese: AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar complementar. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: UplatÃ ovanie nariadenia (ES) Ã . 950/2006, doplnkovÃ ½ cukor. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uporaba Uredbe (ES) Ã ¡t. 950/2006), dopolnilni sladkor. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 soveltaminen, tÃ ¤ydentÃ ¤vÃ ¤ sokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, tillÃ ¤ggssocker. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). D. Entries referred to in Article 25(c):  in Spanish: AzÃ ºcar «concesiones CXL », azÃ ºcar en bruto para refinar, importado de conformidad con el artÃ ­culo 24, apartado 1, del Reglamento (CE) no 950/2006. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: KoncesnÃ ­ cukr CXL, surovÃ ½ cukr urÃ enÃ ½ k rafinaci a dovezenÃ ½ podle Ã l. 24 odst. 1 naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: CXL-indrÃ ¸mmelsessukker; rÃ ¥sukker til raffinering, importeret i henhold til artikel 24, stk. 1, i forordning (EF) nr. 950/2006. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: Zucker ZugestÃ ¤ndnisse CXL , zur Raffination bestimmter Rohzucker, eingefÃ ¼hrt in Anwendung von Artikel 24 Absatz 1 der Verordnung (EG) Nr. 950/2006. Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kontsessioonisuhkur, vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 950/2006 artikli 24 lÃ µikele 1 imporditud rafineerimiseks ettenÃ ¤htud toorsuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã ¬Ã Ã ±Ã Ã · ÃÃ ±Ã Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã ½ CXL, Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã · Ã ¶Ã ¬Ã Ã ±Ã Ã · ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã Ã ±Ã Ã ¹Ã ½Ã ¬Ã Ã ¹Ã Ã ¼Ã ±, Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 24 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã)  in English: CXL concessions sugar, raw sugar for refining, imported in accordance with Article 24(1) of Regulation (EC) No 950/2006. Serial No (serial number to be inserted in accordance with Annex I)  in French: Sucre concessions CXL, sucre brut destinÃ © Ã Ã ªtre raffinÃ ©, importÃ © conformÃ ©ment Ã l'article 24, paragraphe 1, du rÃ ¨glement (CE) no 950/2006. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Zucchero concessioni CXL, zucchero greggio destinato alla raffinazione, importato ai sensi dell'articolo 24, paragrafo 1, del regolamento (CE) n. 950/2006. Numero d'ordine (inserire in base all'allegato I)  in Latvian: CXL koncesiju cukurs, rafinÃ jamais jÃ lcukurs, kas importÃ ts saskaÃ Ã  ar Regulas (EK) Nr. 950/2006 24. panta 1. punktu. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: CXL lengvatinis cukrus , rafinuoti skirtas Ã ¾aliavinis cukrus, importuotas pagal Reglamento (EB) Nr. 950/2006 24 straipsnio 1 dalÃ ¯. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet 24. cikkÃ ©nek (1) bekezdÃ ©sÃ ©vel Ã ¶sszhangban behozott CXL engedmÃ ©nyes cukor, finomÃ ­tÃ ¡sra szÃ ¡nt nyerscukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Zokkor tal-konÃ essjonijiet CXL, zokkor mhux ipproÃ essat gÃ §all-irfinar, importat skond l-Artikolu 24(1) tar-Regolament (KE) Nru 950/2006. Nru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Suiker CXL-concessies, voor raffinage bestemde ruwe suiker, ingevoerd overeenkomstig artikel 24, lid 1, van Verordening (EG) nr. 950/2006. Volgnummer (zie bijlage I)  in Polish: Cukier wymieniony w koncesji CXL, cukier surowy do rafinacji, przywieziony zgodnie z art. 24 ust. 1 rozporzÃ dzenia (WE) nr 950/2006. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I)  in Portuguese: AÃ §Ã ºcar «concessÃ µes CXL », aÃ §Ã ºcar bruto para refinaÃ §Ã £o, importado em conformidade com o n.o 1 do artigo 24.o do Regulamento (CE) n.o 950/2006. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: KoncesnÃ ½ cukor CXL, surovÃ ½ cukor urÃ enÃ ½ na rafinÃ ¡ciu, dovezenÃ ½ v sÃ ºlade s Ã lÃ ¡nkom 24 ods. 1 nariadenia (ES) Ã . 950/2006. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Sladkor iz koncesij CXL, surovi sladkor za preÃ iÃ ¡Ã evanje, uvoÃ ¾en v skladu s Ã lenom 24(1) Uredbe (ES) Ã ¡t. 950/2006. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: CXL-myÃ ¶nnytyksiin oikeutettu sokeri, puhdistettavaksi tarkoitettu raakasokeri, tuotu asetuksen (EY) N:o 950/2006 24 artiklan 1 kohdan mukaisesti. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: Socker enligt CXL-medgivande, rÃ ¥socker fÃ ¶r raffinering importerat i enlighet med artikel 24.1 i fÃ ¶rordning (EG) nr 950/2006. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). E. Entries referred to in Article 25(d):  in Spanish: ImportaciÃ ³n sujeta a un derecho de 98 EUR por tonelada de azÃ ºcar en bruto de la calidad tipo en aplicaciÃ ³n del artÃ ­culo 24, apartado 1, del Reglamento (CE) no 950/2006. NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Dovoz s celnÃ ­ sazbou ve vÃ ½Ã ¡i 98 EUR za tunu surovÃ ©ho cukru standardnÃ ­ jakosti podle Ã l. 24 odst. 1 naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Import til en told pÃ ¥ 98 EUR pr. ton rÃ ¥sukker af standardkvalitet i henhold til artikel 24, stk. 1, i forordning (EF) nr. 950/2006. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: Einfuhr zum Zollsatz von 98 EUR je Tonne Rohzucker der StandardqualitÃ ¤t in Anwendung von Artikel 24 Absatz 1 der Verordnung (EG) Nr. 950/2006. Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 950/2006 artikli 24 lÃ µikele 1 tollimaksumÃ ¤Ã ¤raga 98 eurot tonni kohta imporditud standardkvaliteediga toorsuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ¼Ã µ Ã ´Ã ±Ã Ã ¼Ã  98 Ã µÃ Ã Ã  Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Ã ±Ã ºÃ ±Ã Ã ­Ã Ã ³Ã ±Ã Ã Ã ·Ã  Ã ¶Ã ¬Ã Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ ¿Ã  Ã Ã ÃÃ ¿Ã Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 24 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Import at a duty of EUR 98 per tonne of standard-quality raw sugar in accordance with Article 24(1) of Regulation (EC) No 950/2006. Serial No (serial number to be inserted in accordance with Annex I)  in French: Importation Ã droit de 98 EUR par tonne de sucre brut de la qualitÃ © type en application de l'article 24, paragraphe 1, du rÃ ¨glement (CE) no 950/2006. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Importazione al dazio di 98 EUR/t di zucchero greggio della qualitÃ tipo in applicazione dell' articolo 24, paragrafo 1, del regolamento (CE) n. 950/2006. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 24. panta 1. punktÃ  definÃ tÃ  standarta kvalitÃ tes jÃ lcukura ieveÃ ¡ana, piemÃ rojot nodokÃ ¼a likmi EUR 98 par tonnu. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: UÃ ¾ 98 eurÃ ³ muitÃ uÃ ¾ tonÃ pagal Reglamento (EB) Nr. 950/2006 24 straipsnio 1 dalÃ ¯ importuotas standartinis Ã ¾aliavinis cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet 24. cikkÃ ©nek (1) bekezdÃ ©se alapjÃ ¡n tonnÃ ¡nkÃ ©nt 98 eurÃ ³s vÃ ¡mtÃ ©tellel behozott szabvÃ ¡nyminÃ sÃ ©gÃ ± nyerscukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Importazzjoni b'dazju ta' EUR 98 gÃ §al kull tunnellata metrika ta' zokkor mhux ipproÃ essat ta' kwalitÃ standard skond l-Artikolu 24(1) tar-Regolament (KE) Nru 950/2006. Numru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Invoer tegen een recht van 98 euro per ton ruwe suiker van standaardkwaliteit overeenkomstig artikel 24, lid 1, van Verordening (EG) nr. 950/2006. Volgnummer (zie bijlage I)  in Polish: PrzywÃ ³z objÃty stawkÃ celnÃ 98 EUR za tonÃ cukru surowego jakoÃ ci standardowej, zgodnie z zastosowaniem art. 1 rozporzÃ dzenia (WE) nr 950/2006. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I)  in Portuguese: ImportaÃ §Ã £o a direito de 98 euros por tonelada de aÃ §Ã ºcar bruto da qualidade-tipo, em aplicaÃ §Ã £o do n.o 1 do artigo 24.o do Regulamento (CE) n.o 950/2006. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: Dovoz s clom 98 EUR za tonu surovÃ ©ho cukru Ã ¡tandardnej kvality v zmysle Ã lÃ ¡nku 24 ods. 1 nariadenia (ES) Ã . 950/2006. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uvozna dajatev 98 EUR na tono surovega sladkorja standardne kakovosti na podlagi Ã lena 24(1) Uredbe (ES) Ã ¡t. 950/2006. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 24 artiklan 1 kohdan mukaisesti 98 euron tullilla tonnia kohden tuotava vakiolaatua oleva raakasokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: Import till en tullsats av 98 euro per ton rÃ ¥socker av standardkvalitet med tillÃ ¤mpning av artikel 24.1 i fÃ ¶rordning (EG) nr 950/2006. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). F. Entries referred to in Article 26(2):  in Spanish: AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar «concesiones CXL ». NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, koncesnÃ ­ cukr CXL. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Anvendelse af forordning (EF) nr. 950/2006, CXL-indrÃ ¸mmelsessukker. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: Anwendung der Verordnung (EG) Nr. 950/2006, Zucker ZugestÃ ¤ndnisse CXL . Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 950/2006, CXL kontsessioonisuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Application of Regulation (EC) No 950/2006, CXL concessions sugar. Serial No (serial number to be inserted in accordance with Annex I)  in French: Application du rÃ ¨glement (CE) no 950/2006, sucre concessions CXL. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Applicazione del regolamento (CE) n. 950/2006, zucchero concessioni CXL. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, CXL koncesiju cukurs. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Taikomas Reglamentas (EB) Nr. 950/2006), CXL lengvatinis cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet alkalmazÃ ¡sa, CXL engedmÃ ©nyes cukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor tal-konÃ essjonijiet CXL. Nru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Toepassing van Verordening (EG) nr. 950/2006, suiker CXL-concessies. Volgnummer (zie bijlage I)  in Polish: Zastosowanie rozporzÃ dzenia (WE) nr 950/2006, cukier wymieniony w koncesji CXL. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I).  in Portuguese: AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar «concessÃ µes CXL ». NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: UplatÃ ovanie nariadenia (ES) Ã . 950/2006, koncesnÃ ½ cukor CXL. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uporaba Uredbe (ES) Ã ¡t. 950/2006, sladkor iz koncesij CXL. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 soveltaminen, CXL-myÃ ¶nnytyksiin oikeutettu sokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, socker enligt CXL-medgivande. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). G. Entries referred to in Article 29(1)(c):  in Spanish: AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar «Balcanes ». NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, cukr z balkÃ ¡nskÃ ½ch zemÃ ­. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Anvendelse af forordning (EF) nr. 950/2006, Balkan-sukker. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I).  in German: Anwendung der Verordnung (EG) Nr. 950/2006, Balkan-Zucker. Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 950/2006, Balkani suhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006, Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã Ã ±Ã »Ã ºÃ ±Ã ½Ã ¯Ã Ã ½. Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Application of Regulation (EC) No 950/2006, Balkans sugar. Serial No (serial number to be inserted in accordance with Annex I)  in French: Application du rÃ ¨glement (CE) no 950/2006, sucre Balkans. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Applicazione del regolamento (CE) n. 950/2006, zucchero Balcani. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, BalkÃ nu cukurs. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Taikomas Reglamentas (EB) Nr. 950/2006, BalkanÃ ³ cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet alkalmazÃ ¡sa, balkÃ ¡ni cukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor tal-Balkani. Nru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Toepassing van Verordening (EG) nr. 950/2006, Balkansuiker. Volgnummer (zie bijlage I)  in Polish: Zastosowanie rozporzÃ dzenia (WE) nr 950/2006, cukier z krajÃ ³w BaÃ kaÃ skich. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I)  in Portuguese: AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar dos BalcÃ £s. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: UplatÃ ovanie nariadenia (ES) Ã . 950/2006, cukor z BalkÃ ¡nu. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uporaba Uredbe (ES) Ã ¡t. 950/2006, balkanski sladkor. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 soveltaminen, Balkanin maista perÃ ¤isin oleva sokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, Balkansocker. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). H. Entries referred to in the first indent of Article 31(c)(ii):  in Spanish: AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar «importaciÃ ³n excepcional ». NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, cukr vÃ ½jimeÃ nÃ ©ho dovozu. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Anvendelse af forordning (EF) nr. 950/2006, sukker  undtagelsesvis import. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I)  in German: Anwendung der Verordnung (EG) Nr. 950/2006, Zucker  auÃ erordentliche Einfuhr . Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 950/2006, erakorraline importsuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006, Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã µÃ ¾Ã ±Ã ¹Ã Ã µÃ Ã ¹Ã ºÃ ®Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã . Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Application of Regulation (EC) No 950/2006, exceptional import sugar. Serial No (serial number to be inserted in accordance with Annex I)  in French: Application du rÃ ¨glement (CE) no 950/2006, sucre importation exceptionnelle. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Applicazione del regolamento (CE) n. 950/2006, zucchero di importazione eccezionale. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, Ã «paÃ ¡a ieveduma cukurs. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Taikomas Reglamentas (EB) Nr. 950/2006, iÃ ¡skirtinio importo cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡omas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet alkalmazÃ ¡sa, kivÃ ©teles behozatalbÃ ³l szÃ ¡rmazÃ ³ cukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor ta' importazzjoni eÃ Ã ezzjonali. Numru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Toepassing van Verordening (EG) nr. 950/2006, suiker voor uitzonderlijke invoer. Volgnummer (zie bijlage I)  in Polish: Zastosowanie rozporzÃ dzenia (WE) nr 950/2006, cukier pozakwotowy z przywozu. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I).  in Portuguese: AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar importado a tÃ ­tulo excepcional. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: UplatÃ ovanie nariadenia (ES) Ã . 950/2006, mimoriadne dovezenÃ ½ cukor. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uporaba Uredbe (ES) Ã ¡t. 950/2006, sladkor iz posebnega uvoza. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 soveltaminen, poikkeustuonnin alainen sokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, socker fÃ ¶r exceptionell import. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I). I. Entries referred to in the second indent of Article 31(c)(ii):  in Spanish: AplicaciÃ ³n del Reglamento (CE) no 950/2006, azÃ ºcar «importaciÃ ³n industrial ». NÃ ºmero de orden (insÃ ©rtese con arreglo al anexo I)  in Czech: Podle naÃ Ã ­zenÃ ­ (ES) Ã . 950/2006, cukr prÃ ¯myslovÃ ©ho dovozu. PoÃ adovÃ © Ã Ã ­slo (poÃ adovÃ © Ã Ã ­slo vloÃ ¾te podle pÃ Ã ­lohy I)  in Danish: Anvendelse af forordning (EF) nr. 950/2006, sukker  import til industrien. LÃ ¸benummer (lÃ ¸benummer indsÃ ¦ttes ifÃ ¸lge bilag I).  in German: Anwendung der Verordnung (EG) Nr. 950/2006, Zucker  industrielle Einfuhr . Laufende Nummer (laufende Nummer gemÃ ¤Ã  Anhang I einfÃ ¼gen)  in Estonian: Kohaldatakse mÃ ¤Ã ¤rust (EÃ ) nr 950/2006, tÃ ¶Ã ¶stuslik importsuhkur. JÃ ¤rjekorranumber (lisatakse vastavalt I lisale)  in Greek: Ã Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 950/2006, Ã ¶Ã ¬Ã Ã ±Ã Ã · Ã ²Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã ºÃ ®Ã  Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã . Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  (Ã ½Ã ± Ã Ã ¿ÃÃ ¿Ã ¸Ã µÃ Ã ·Ã ¸Ã µÃ ¯ Ã ¿ Ã ±Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã).  in English: Application of Regulation (EC) No 950/2006, industrial import sugar. Serial No (serial number to be inserted in accordance with Annex I)  in French: Application du rÃ ¨glement (CE) no 950/2006, sucre importation industrielle. NumÃ ©ro d'ordre (numÃ ©ro d'ordre Ã insÃ ©rer selon l'annexe I)  in Italian: Applicazione del regolamento (CE) n. 950/2006, zucchero di importazione industriale. Numero d'ordine (inserire in base all'allegato I)  in Latvian: Regulas (EK) Nr. 950/2006 piemÃ roÃ ¡ana, rÃ «pnieciska ieveduma cukurs. SÃ rijas numurs (ievietot sÃ rijas numuru saskaÃ Ã  ar I pielikumu)  in Lithuanian: Taikomas Reglamentas (EB) Nr. 950/2006), pramoninio importo cukrus. EilÃ s numeris (eilÃ s numeris Ã ¯raÃ ¡ytinas pagal I priedÃ )  in Hungarian: A(z) 950/2006/EK rendelet alkalmazÃ ¡sa, ipari behozatalbÃ ³l szÃ ¡rmazÃ ³ cukor. TÃ ©telszÃ ¡m (a tÃ ©telszÃ ¡mot az I. mellÃ ©kletnek megfelelÃ en kell beilleszteni)  in Maltese: Applikazzjoni tar-Regolament (KE) Nru 950/2006, zokkor ta' importazzjoni industrijali. Numru tas-serje (in-numru tas-serje gÃ §andu jiddaÃ §Ã §al skond l-Anness I)  in Dutch: Toepassing van Verordening (EG) nr. 950/2006, suiker voor industriÃ «le invoer. Volgnummer (zie bijlage I)  in Polish: Zastosowanie rozporzÃ dzenia (WE) nr 950/2006, cukier przemysÃ owy z przywozu. Numer seryjny (numer seryjny zostanie wpisany zgodnie z zaÃ Ã cznikiem I).  in Portuguese: AplicaÃ §Ã £o do Regulamento (CE) n.o 950/2006, aÃ §Ã ºcar importado para fins industriais. NÃ ºmero de ordem (nÃ ºmero de ordem a inserir de acordo com o anexo I)  in Slovak: UplatÃ ovanie nariadenia (ES) Ã . 950/2006, cukor na priemyselnÃ © spracovanie. PoradovÃ © Ã Ã ­slo (uviesÃ ¥ poradovÃ © Ã Ã ­slo podÃ ¾a prÃ ­lohy I)  in Slovene: Uporaba Uredbe (ES) Ã ¡t. 950/2006), sladkor iz industrijskega uvoza. Zaporedna Ã ¡tevilka: (vstaviti zaporedno Ã ¡tevilko v skladu s Prilogo I)  in Finnish: Asetuksen (EY) N:o 950/2006 soveltaminen, teollisuuden tarpeisiin tuotava sokeri. JÃ ¤rjestysnumero (lisÃ ¤tÃ ¤Ã ¤n jÃ ¤rjestysnumero liitteen I mukaisesti)  in Swedish: TillÃ ¤mpning av fÃ ¶rordning (EG) nr 950/2006, socker fÃ ¶r industriell import. LÃ ¶pnummer (lÃ ¶pnummer skall anges enligt bilaga I).